Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 1 of 10   PageID #: 4894



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 13-00653-SOM-10
                               )
           Plaintiff,          )           ORDER DENYING DEFENDANT
                               )           ROBERT AKOLO’S MOTION FOR
                               )           COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 ROBERT AKOLO,                 )
                               )
           Defendant.          )
                               )
 _____________________________ )

                 ORDER DENYING DEFENDANT ROBERT AKOLO’S
                    MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             In 2014, Defendant Robert Akolo entered a guilty plea

 to one count of conspiracy to distribute 50 grams or more of

 methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),

 841(b)(1)(A), 841(b)(1)(D), and 846.        In 2015, this court imposed

 a below-guidelines sentence of 139 months in prison.             He is

 currently incarcerated at USP Lompoc, and the Bureau of Prisons

 says his projected release date is April 20, 2024.1

       1
        It is not entirely clear how long Akolo has been in
 custody. The Government says that Akolo has served 62 months of
 his sentence, and Akolo does not disagree. The Government
 appears to be counting from the sentencing date of April 20,
 2015. However, Akolo may have been in custody before that date.
 Akolo was initially arrested in connection with this case while
 he was in the District of Northern California. He was promptly
 ordered released on bond in that district. See ECF No. 104.
 Akolo was not physically present in Hawaii for an initial
 appearance hearing in Hawaii, and the minutes of that hearing
 identify him as not in custody. See ECF No. 105. The initial
 appearance hearing was continued, and at some point he was
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 2 of 10   PageID #: 4895



             Akolo now moves for compassionate release under 18

 U.S.C. § 3582(c)(1)(A).      The primary basis for his motion is the

 COVID-19 pandemic.      He contends that an underlying medical

 condition (obesity2) makes him vulnerable to complications if he

 contracts COVID-19.      After considering Akolo’s medical condition,

 the time remaining on his sentence, and his history, this court

 concludes that Akolo has not demonstrated that extraordinary and

 compelling circumstances warrant a reduction in his sentence.

 II.         ANALYSIS.

             Akolo’s compassionate release request is governed by 18

 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of


 apparently taken into custody in Northern California, causing the
 Pretrial Services Office in Hawaii to seek a detention order for
 him in Hawaii. See ECF No. 193. At the latest, he was in
 custody at the time of his guilty plea on December 29, 2014, as
 the minutes of that hearing list him as being present and in
 custody. ECF No. 319. Thus, it appears he has been in custody
 for at least 67 months.
       2
        While Akolo notes that he suffers from other medical
 conditions, he appears to concede that only his obesity places
 him at a heightened risk of complications. ECF No. 659-1, PageID
 # 4633-34.

                                       2
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 3 of 10   PageID #: 4896



             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements.          United States v.

 Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Akolo has satisfied the time-lapse requirement of
                   18 U.S.C. § 3582(c)(1)(A).

             According to a declaration filed by his counsel, Akolo

 submitted an administrative compassionate release request to the

 warden of his prison on June 12, 2020, more than 30 days before

 he filed this motion on July 30, 2020.         ECF No. 659-2, PageID #

 4642.   That request satisfied the time-lapse requirement of 18

 U.S.C. § 3582(c)(1)(A).

             The Government contends that defense counsel’s

 declaration is insufficient because Akolo “has not put himself


                                       3
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 4 of 10   PageID #: 4897



 under oath.”     ECF No. 665, PageID # 4864.      Under the

 circumstances existing during the ongoing pandemic, this court is

 not persuaded by the Government’s contention.          To ensure social

 distancing during the pandemic, inmates have been confined to

 their cells for most of the day.          That means they may well find

 it difficult to track down and verify their exhaustion documents.

 This court is accustomed to hearing from defense counsel that it

 has been difficult for them to even speak with their imprisoned

 clients on the phone.      Those conditions understandably make it

 difficult for attorneys to obtain their clients’ statements under

 penalty of perjury.

             By contrast, the Government has the ability to contact

 a prison warden to ask about what prison records show.            An

 inquiry by the Government appears particularly reasonable

 because, even though exhaustion is a prerequisite for the

 granting of relief, a failure to exhaust is in the nature of an

 affirmative defense, on which the Government has the burden on

 this motion.     United States v. Heffington, 2020 WL 4476485, at *5

 (E.D. Cal. Aug. 4, 2020) (“[I]t has been recognized in other

 contexts that the failure to exhaust administrative remedies is

 an affirmative defense on which the party opposing the granting

 of relief bears the burden of proof.”); see also Williams v.

 Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015).          The Government does




                                       4
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 5 of 10   PageID #: 4898



 not satisfy that burden here.3

             In light of the conditions at USP Lompoc, the time-

 sensitive nature of this type of motion, and the Government’s

 failure to meet its burden of establishing a failure to exhaust,

 this court takes Akolo at his word.        Nothing in the record

 suggests that Akolo is lying about having submitted an

 administrative compassionate release request.          This court treats

 him as having satisfied the time-lapse requirement.

             B.    Akolo has not demonstrated that extraordinary and
                   compelling circumstances justify his early
                   release.

             This court therefore turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

       3
         This court has noted before that the Government has not
 provided it with a thorough record regarding conditions at a
 specific prison. Although the court is unaware of any impediment
 to the Government’s presentation of such information, the
 Government, in case after case, has failed to present statements
 from individuals with personal knowledge about the conditions at
 the prisons at issue. This case is a perfect example: the
 Government has simply submitted a declaration from an individual
 stating that “the factual representations and statements set
 forth in the [Government’s brief] are true and correct to the
 best of my knowledge and belief.” ECF No. 665-1, PageID # 4881.
 Of course, nothing in that statement suggests that the signer of
 the statement has personal knowledge about the conditions at USP
 Lompoc. In a closer case, this court will likely weigh as a
 point against the Government its failure to submit declarations
 from prison officials with actual knowledge about relevant
 conditions.

                                       5
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 6 of 10   PageID #: 4899



 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

 This court has stated that it reads § 3582(c)(1)(A) as allowing

 this court considerable discretion, notwithstanding the absence

 of an amended policy statement from the Sentencing Commission

 reflecting the discretion now given to courts under that statute.

 See United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June

 10, 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D.

 Haw. Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at

 *3 (D. Haw. May 29, 2020).

             The CDC currently lists the following conditions as

 creating an increased risk of a severe illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)

             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 or higher)

             *Serious heart conditions, such as heart failure,
             coronary artery disease, or cardiomyopathies

             *Sickle cell disease

             *Type 2 diabetes mellitus

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

 ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg


                                       6
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 7 of 10   PageID #: 4900



 roups-at-higher-risk.html (last visited July 23, 2020).

             The CDC also lists the following as possibly increasing

 the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)

             *Cerebrovascular disease (affects blood vessels and
             blood supply to the brain)

             *Cystic fibrosis

             *Hypertension or high blood pressure

             *Immunocompromised state (weakened immune system) from
             blood or bone marrow transplant, immune deficiencies,
             HIV, use of corticosteroids, or use of other immune
             weakening medicines

             *Neurologic conditions, such as dementia

             *Liver disease

             *Pregnancy

             *Pulmonary fibrosis (having damaged or scarred lung
             tissues)

             *Smoking

             *Thalassemia (a type of blood disorder)

             *Type 1 diabetes mellitus

 Id.

             Under the CDC’s guidance, Akolo’s obesity increases his

 risk of a severe illness if he contracts COVID-19.           This court

 notes, however, that the risks to Akolo are somewhat low when he

 is compared to many other inmates.        Akolo does not have multiple

 medical conditions that all separately increase his risk of

 complications from the coronavirus, and, at 47 years old, he is

                                       7
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 8 of 10   PageID #: 4901



 not in a high risk age group.       While this court certainly agrees

 that Akolo has legitimate concerns about contracting COVID-19,

 his obesity, standing alone, is not an exceptional and compelling

 reason that warrants a reduction in sentence.          This court thus

 examines the other relevant circumstances before reaching a

 conclusion about how to rule.

              Akolo is housed at USP Lompoc, where COVID-19 is

 present.    There is no dispute that, early in the COVID-19

 pandemic, the virus spread rapidly through the prison, with 165

 inmates and 24 staff members testing positive and two inmates

 dying.    This court must consider the serious history at USP

 Lompoc and the possibility that Akolo might continue to be

 exposed to COVID-19 and suffer serious complications.            However,

 the number of active cases is now considerably reduced.            As of

 today, there are 4 positive inmate tests and no positive staff

 tests.     See www.bop.gov (last visited August 18, 2020).         Whether

 that reduction is because many inmates now have immunity, because

 the facility is doing better at controlling the spread, or (of

 greater concern) because the facility is failing to detect new

 cases, this court at this point has a record that is less serious

 than it would have been earlier.

              The court must also consider the time remaining on

 Akolo’s sentence.     Akolo has been in custody for a significant

 period.    ECF No. 319.    However, he still has more than 3 and a


                                       8
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 9 of 10   PageID #: 4902



 half years until his projected release date.          Akolo got a below-

 guideline sentence.      That sentence reflected the seriousness of

 his offense and was intended to promote respect for the law,

 provide just punishment for the offense, and afford adequate

 deterrence to criminal conduct.        18 U.S.C. § 3582(c)(1)(A); 18

 U.S.C. § 3553(a).      This court is not persuaded that a lesser

 sentence is now warranted.

                Finally, this court considers Akolo’s criminal history

 and conduct in prison.      Before his conviction in this case, Akolo

 had been convicted of burglary in 2003.         ECF No. 398, PageID #

 1627.       And, while in prison, on two occasions he has been

 disciplined for possessing unauthorized items.4          ECF No. 665,

 PageID # 4874-75.      Akolo’s history is not particularly extensive,

 and he is not a violent offender.         Nevertheless, Akolo’s prison

 disciplinary record is not extraordinarily encouraging.

                Under § 3582(c)(1)(A), only extraordinary and

 compelling reasons can justify a reduction in an inmate’s

 sentence.      Having balanced the seriousness of Akolo’s crime, the

 amount of time remaining on his sentence, his conduct while

 incarcerated, his criminal history and the potential for

 recidivism, and the totality of the medical information he has


         4
         The Government did not submit documents relating to
 Akolo’s disciplinary history, which might have helped the court.
 Nevertheless, because Akolo does not dispute the Government’s
 assertions, this court accepts that he has been disciplined on
 two occasions.

                                       9
Case 1:13-cr-00653-SOM Document 670 Filed 08/18/20 Page 10 of 10    PageID #: 4903



  submitted, this court determines that the reasons raised by

  Akolo, while important, do not rise to the level of being

  extraordinary and compelling reasons warranting a reduction in

  his sentence.

  III.        CONCLUSION.

              Akolo’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

              It is so ordered.

              DATED: Honolulu, Hawaii, August 18, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Akolo, Cr. No. 13-00653-SOM-10; ORDER DENYING DEFENDANT
  ROBERT AKOLO’S MOTION FOR COMPASSIONATE RELEASE




                                       10
